DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 17-20 are remained withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2020.

Response to Amendment
The rejection of claims 1, 7 and 14-16 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), and RACHAL (US 4,915,896), has been withdrawn, in light of amendment.
The rejection of claims 2 and 5-6 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), and RACHAL (US 4,915,896) and further in view of FUJIHARA (US 2013/0251427 A1), has been withdrawn, in light of amendment.
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), RACHAL (US 4,915,896) and FUJIHARA (US 2013/0251427 A1), and further in view of ASAHINA (JP 64-17080A; machine translation), has been withdrawn, in light of amendment.
The rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), and RACHAL (US 4,915,896) and further in view of PARIKH et al. (US 2010/0320325 A1), has been withdrawn, in light of amendment.
The rejection of claims 10-11 and 13 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), and RACHAL (US 4,915,896) and further in view of GRAY (US 2004/0217110 A1), has been withdrawn, in light of amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of MacKENZIE (US 2006/00273028 A1), RACHAL (US 4,915,896), and GRAY (US 2004/0217110 A1) and further in view of CHRISTY et al. (US 2020/0238576 A1), has been withdrawn, in light of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of FUJIHARA (US 2013/0251427 A1), MacKENZIE (US 2006/0027308 A1), RACHAL (US 4,915,896), and GRAY (US 2004/0217110 A1).
With respect to claim 1, KELLER et al. disclose a repair system for fixing a damaged area of a contoured surface** of a fiber reinforced polymer (FRP) structure (…repair process for damaged composite structures 10; abstract; damaged site 10 d), the repair system (a kit for carrying out such repairs; p.1, paragraph 0014) comprising: a flexible contact sheet including a thermally stable polymer (a release film 15 comprised of a fluorinated ethylene propylene (FEP*) or equivalent; *note here it is known that FEP material is thermally stable polymer) and having a surface configured to seat on the FRP structure and overlay the damaged area (the film 5 is placed over the patch 14 that is placed over the layer of adhesive 12 that was applied to the bonding surface of the damaged structure; p.l2, paragraphs 0015-0016); a cover sheet having a complementary surface configured to conform to the contoured**surface of the FRP structure and cover the flexible contact sheet (a caul plate 16 being preferably flexible and able to conduct heat is placed over the release film 15 that is placed over the patch 14 that is placed over the adhesive layer that is applied to the bonding surface of the damaged structure; p.2, paragraphs 0015-0016); and a heating element configured to lay against the cover sheet and apply a substantially uniform heating profile to the contoured** surface sufficient to soften and/or melt at least a bordering area of the FRP structure neighboring the damaged area (a chemical heat pack 18 is placed over the caul plate 16 which allows the heat source to perform equally well in horizontal, vertical, and inverted repair application; p. 2, paragraph 0017) (figure 1).
**Note here that in apparatus claim, the material worked upon give a little and/or no patentability, thus the claim limitation such as contoured surface of a structure is immaterial to the patentability since the apparatus such as the release film, caul plate and heat pack provides a capability of applying them to one’s desired contoured surface.
However, it is silent as to the release film (the flexible contact sheet as claimed) including silicone polymer; caul plate being rigid (a rigid cover sheet as claimed) including an FRP material and the surface of the release film being textured (a flexible contact sheet having a textured contact surface as claimed) and is configured to seat directly on the FRP structure; the heating element being electrical element.
FUJIHARA discloses a fixing device 60 includes a pressing roller 111 and a heat-fixing belt 110.  The pressing roller 111 and the heat-fixing belt 110 heat and pressure the paper P there between fix the unfixed toner image to the paper P (p.2, paragraph 0025; figure 2); wherein the pressing roller includes a core 111A, elastic layer 111B and a release layer 111D (p.3, paragraph 0035); wherein  a release layer may be formed of a material with high releasability and heat resistance, such as fluorocarbon resin (e.g. PFA, PTFE, or FEP), silicone resin, silicone rubber, or fluorocarbon rubber (p. 3, paragraph 0048).
MacKENZIE discloses a method and apparatus for repairing metal or composite structure such as an aircraft component wherein the component is repaired utilizing a heat spreader or caul plate and heat is applied to the caul plate; wherein the caul plate is a sheet of material capable of exhibiting superplasticity and is removed after the repair has been effected (abstract); wherein the caul plate 80 is positioned over the component part 60 generally analogous to the repair area (p. 3, paragraph 0048).  An alternate use of the apparatus would involve a rigid caul geometry to hold shape in subsequent heating.  This is done using a wet layup of standard tooling resins.  The glass fiber is cut to fit over SPZ and to contain the heaters.  Low temperature resin is applied to the fibers using standard processes and subsequently cured using the heaters to obtain first stage rigid caul plate.  The second stage or final rigid form is obtained by following what is termed a post cure.
RACHAL discloses a method of consolidating a fiber reinforced thermoplastic composite by vacuum bagging (abstract); wherein release cloths 76 and 78 is more preferably textured on at least the surface that faces the mixture 74 to provide a flow path suitable for venting volatiles which may escape the mixture upon heating.  A release cloth having thickness in the range from about 0.25 to 0.4mm is presently preferred (column 7, lines 1-15; figure 2).
GRAY discloses composite assemblies being used to form many different devices and/or structures, such as an aileron of an airplane’s wing, a flap on the trailing edge of an airplane wing, and a boat hull.  One of the many reasons for this is that composite assemblies may be easily repaired in the field, and thus, may reduce the time spent completing a repair.  Forming a composite assembly may involve laying an initial ply of fiber glass prepreg, fiberglass cloth impregnated with adhesive, against a tool or existing device or part under repair to form the desired contour of the composite assembly (p.1, paragraphs 0001-0002).  To complete the composite assembly heat and/or pressure are applied to the assembly to cure the adhesive and couple the many plies of fiberglass together.  To ensure complete cure, the temperature of the entire repair should be elevated above the specific cure temperature of the adhesive and maintained at the elevated temperature for a specific duration.  To accomplish this, a heating blanket is typically secured to the composite assembly with tape and/or a vacuum bag for the duration of the cure, and then, after the cure is complete, is removed from the assembly.  Thus, the heating blanket plays an important role in forming composite assembly (p.1, paragraph 0003); wherein the heating blanket includes a body operable to generate heat from power supplied by two leads (abstract); wherein the body 52 includes a matt 64  made of silicone rubber, that can stretch and withstand the heat generated by the heating element 58 when the blanket 50 is used (p. 2, paragraph 0019; figure 3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the release film comprised of FEP or equivalent of KELLER et al. with the release film comprised of silicone rubber as taught by FUJIHARA as a well-known alternative release film material used with heat and pressure.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the flexible caul plate of KELLER et al. as modified by FUJIHARA with a rigid caul plate to hold shape as taught by MacKENZIE as a well-known alternative form of caul plate used in repair art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the rigid caul plate of KELLER et al. as modified by FUJIHARA and MacKENZIE being made of cut glass fiber impregnated with tooling resin as taught by MacKENZIE as a well-known material of rigid caul plate used in repair art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the release film of KELLER et al. as modified by FUJIHARA and MacKENZIE with textured on at least the surface that faces the mixture as taught by RACHAL to provide a flow patch suitable for venting volatiles which may escape the mixture upon heating as taught by RACHAL.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the chemical heating pack (as a heating element as claimed) of KELLER et al. as modified by FUJIHARA, MacKENZIE, and RACHAL with the heating blanket including a body operable to heat from power supplied by two leads and withstand the heat generated by the heating element (the electrical heating element includes an integrated electrical heating sheet as claimed) as taught by GRAY as an alternative known heating element used in repair art.
With respect to claims 2 and 6, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL and GRAY disclose the system as discussed above with respect to claim 1.
Although, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system wherein the thermally stable silicone polymer (as modified by FUJIHARA) of the flexible contact sheet includes a silicone rubber, it is silent as to the silicone rubber exhibiting negligible deterioration and negligible loss of thermal conductivity at temperatures of at least about 200 degree Celsius as claimed claim 2; wherein the silicone rubber has a thermal conductivity of at least 1.0 watt per meter-kelvin (W/(m.K) as claimed in claim 6.
Note here that one of ordinary skilled in the art would have readily appreciated to recognize that the same material (silicone rubber in this case) provides the same properties.
Thus, the silicone rubber release film of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY would provide as claimed properties such as exhibiting negligible deterioration and negligible loss of thermal conductivity at temperature of at least about 200 degrees Celsius as claimed in claim 2; and a thermal conductivity of at least about 1.0 watts per meter-kelvin (W/(m.K) as claimed in claim 6.
With respect to claim 5, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 2.
RACHAL discloses as discussed above with respect to claim 1.  Also, it discloses the release cloth having thickness in the range from about 0.25 to 0.4mm is presently preferred (column 7, lines 11-15; figure 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of release film of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY to be the thickness in the range from about 0.25 to 0.4mm as taught by RACHAL as a well-known thickness of release film used in vacuum bagging art.
With respect to claim 7, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 1.
KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system wherein the FRP material of the rigid cover sheet includes a fibrous material impregnated with a resin, and wherein the fibrous material includes carbon fibers, glass fibers, aramid fibers, basalt fibers, or any combination thereof (…the glass fiber is cut to fit over SPZ and to contain the heaters.  Low temperature resin is applied to the fibers using standard processes and subsequently cured using the heaters to obtain first stage rigid caul plate.  The second stage or final rigid form is obtained by following what is termed a post cure; MacKENZIE).
With respect to claims 10, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 1.
Also, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system wherein the electrical heating element includes an integrated electrical heating sheet (…heating blanket including a body operable to heat from power supplied by two leads and withstand the heat generated by the heating element; as modified by GRAY).
With respect to claim 14, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 1.
KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose as discussed above with respect to claim 1.  Also, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY discloses the repair system further comprising a repair material or patch including a resin polymer configured to nest within and/or press against the damaged area and fuse to the FRP structure in response to heat applied by the electrical heating element (…the adhesive 12 is applied to the bonding surface of the patch 14 that is placed on the layer of adhesive that was applied to the bonding surface of the damaged structure…the patch 14 may be provided with a slight curvature to enable it to contour to certain structures that have curvatures greater than the normal flexibility of the patch… the patch 14 is trimmed to a desired shape and size to best match the repair site; p.2, paragraph 0015; figure 1; KELLER et al.; …electrical heating blanket; as modified by GRAY).
With respect to claim 15, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 1.
Also, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the repair system further comprising a vacuum bag configured to cover the electrical heating element, rigid cover sheet, and flexible contact sheet and apply a vacuum pressure to the contoured surface of the FRP structure (…a compaction tool 20 such as a vacuum bag over the repair assembly; figure 1; p.2, paragraph 0020; KELLER et al.).
With respect to claims 16, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, GRAY disclose the system as discussed above with respect to claim 1.
However, it is silent as to the system further comprising a backing die having a forming surface configured to seat against and conform to a second contoured surface of the FRP structure opposite the contoured surface of the FRP structure.
MacKENZIE disclose as discussed above with respect to claim 1.  Also, it discloses a tool 10 (or ‘good part’ with geometry required) is provided which has an identical surface geometry to the component part to be repaired (p.3 paragraph 0041; figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the repairing apparatus/kit of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY with the tool (good part) having identical surface geometry to the component part to be repaired as taught by MacKENZIE as a well-known apparatus element used for repairing the component part.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of FUJIHARA (US 2013/0251427 A1), MacKENZIE (US 2006/0027308 A1), RACHAL (US 4,915,896), and GRAY (US 2004/0217110 A1) and further in view of ASAHINA (JP 64-17080A; machine translation).
With respect to claims 3 and 4, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY the system as discussed above with respect to claim 2.
However, it is silent as to the system wherein the thermally stable polymer includes a filler material interspersed throughout the silicone rubber as claimed in claim 3; wherein the filler material includes carbon black, calcium carbonate, boron nitride, and /or alumina as claimed in claim 4.
	ASAHINA et al. discloses a release layer 5 of a fixing roller 1 is provided with the release layer 5 on the surface is dispersed with the conductive material which is previously subjected to the surface treatment with the low surface energy material.  After the conductive material is subjected to the surface treatment with such low surface energy material, the conductive material is dispersed into the fluoroplastic or silicone rubber used for the release layer 5; wherein the conductive material is exemplified by carbon black, etc. (overview; machine translation).
	 Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the silicone rubber release film of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY a conductive material such as carbon black (as claimed in claim 4) dispersed into the silicone rubber used for the release layer (as claimed in claim 3) as taught by ASAHINA et al. to prevent electrostatic offset and hot offset as taught by ASAHINA et al.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of FUJIHARA (US 2013/0251427 A1), MacKENZIE (US 2006/0027308 A1), RACHAL (US 4,915,896), and GRAY (US 2004/0217110 A1), and further in view of PARIKH et al. (US 2010/0320325 A1).
With respect to claims 8-9, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 1.
However, it is silent as to the system wherein the fibrous material is a carbon-fiber mat or a roving of unidirectional carbon fibers as claimed in claim 8; wherein the FRP structure includes a thermoplastic resin**, and wherein the resin of the rigid cover sheet includes a thermoset polymer or a thermoplastic polymer and a is **different from the thermoplastic resin of the FRP structure as claimed in claim 9.
PARIKH et al. disclose a caul plate 1800 may be comprised of an anisotropic material and/or a isotropic material.  Example of anisotropic material that may be used include, for example, without limitation a carbon fiber epoxy, or other fiber reinforced composite material (p.7, paragraph 0116; figure 18).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the caul plate comprised of fiber glass tooling resin of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY with the caul plate comprised of a carbon fiber epoxy (carbon fiber mat as claimed in claim 8; resin includes a thermoset polymer as claimed in claim 9) as taught by PARIKH et al. as a well-known suitable fiber reinforced composite material of caul plate as taught by PARIKH et al.
**Note here that in apparatus claim, the material worked upon give a little and/or no patentability, thus the claim limitation such damaged FRP structure include thermoplastic resin is immaterial to the patentability since the apparatus such as the release film, caul plate comprising carbon fiber epoxy and heat pack provides a capability of applying them to one’s desired thermoplastic FPR structure.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of FUJIHARA (US 2013/0251427 A1), MacKENZIE (US 2006/0027308 A1), RACHAL (US 4,915,896), and GRAY (US 2004/0217110 A1) and further in view of SHERRILL (US 2014/0299595 A1).
With respect to claims 11 and 13, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY disclose the system as discussed above with respect to claim 10.
GRAY discloses as discussed above with respect to claim 1.  Also, it discloses the body 52 may be made by placing the heating element 58 between two plies 65a and 65b of conventional silicone rubber (the integrated electrical heating sheet includes inner and outer polymer layers and a resistance heating coil sandwiched between the inner and outer polymeric layers as claimed); wherein the body may be made by placing conventional heating element between the two plies of silicone rubber; (p.2, paragraph 0020); wherein the heating element 58 is an electric resistance heating element (p.3, paragraph 0029).
However, it is silent as to the system wherein the conventional heating element is a resistance heating coil as claimed in claim 11; wherein the heating element further includes a thermocouple operatively attached to the integrated electrical heating sheet and configured to communicate with a system controller as claimed in claim 13.
SHERRILL et al. disclose a system includes an induction heating assembly having an induction heating element.  The system also includes a power supply configured to provide a current to the induction heating element for heating a workpiece.  The system includes a temperature probe configure to provide a signal indicative of a temperature of the workpiece to the power supply.  The induction heating assembly is configured to maintain the temperature probe in contact with the workpiece (abstract); wherein the induction heating system 10 includes a power supply 12 that supplies a power output 14 to an induction coil 16 (p. 1, paragraph 0016); wherein the control circuitry 42 within the power supply 12 provides for control of the induction heating system 10.  The control circuitry 42 may receive feedback indicative of a temperature of the workpiece 18 via a sensor line 44, thereby monitoring and controlling a temperature increase toward a predetermined setpoint.  The sensor line 44 may communicate temperature information collected from a temperature probe 110 held between the coil assembly 40 and the workpiece 18.  The is, the sensor line 44 may include an extension of the temperature probe 110, such that a sensor (e.g., thermocouple) of the temperature probe 110 collects temperature measurements, and the sensor line 44 communicates these measurements to the control circuitry 42 (p.2, paragraph 0018) (figure 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the conventional heating element between two plies of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, and GRAY with the induction coil (heating coil as claimed) as taught by SHERILL et al. as a conventional heating element used for heating a workpiece. 
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating blanket with heating coil of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, GRAY, and SHERILL et al. to be attached with sensor line (e.g. thermocouple) as taught by SHERILL et al. to communicate temperature information collected from a temperature probe held between the coil assembly and the workpiece via control circuitry as taught by SHERILL et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (US 2007/0095457 A1) in view of FUJIHARA (US 2013/0251427 A1), MacKENZIE (US 2006/0027308 A1), RACHAL (US 4,915,896), GRAY (US 2004/0217110 A1), and SHERRILL (US 2014/0299595 A1), and further in view of CHRISTY et al. (US 2020/0238576 A1).
With respect to claims 12, KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, GRAY, and SHERRILL disclose the system as discussed above with respect to claim 11.
GRAY discloses as discussed above with respect to claim 1.  Also, it discloses the body 52 may be made by placing the heating element 58 between two plies 65a and 65b of conventional silicone rubber (p.2, paragraph 0020; GRAY) (each of the inner and outer polymeric layers includes a silicone rubber material as claimed).
However, it is silent as to the system wherein the integrated electrical heating sheet having a total thickness of about 1.0mm to 5.0 mm as claimed.
CHRISTY et al. disclose a heating blanket 18, useful for debulking and/or curing composite materials, comprising at least one heating element comprising a carbon nanotube (CNT) structured layer defining an electrically conductive pathway having a first end and a second end and a first electrical terminal 19 electrically coupled to the first end and a second electrical terminal 21 electrically coupled to the second end and an elastomeric outer covering, encasing the at least one heating element, wherein the at least one heating element is responsive to an electromotive force applied across the first and the second electrical terminals to produce heat (abstract); wherein the thickness 56 of the heating blanket can be approximately 0.015 inch (0.38 mm); wherein a thickness of the heating blanket is at least 0.25mm, up to 10.2 mm, which can include a thickness of at least 1.3mm, at least 2.5mm or 3.8mm or 5.1mm (p.8, paragraph 0097; figure 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of the heating blanket of KELLER et al. as modified by FUJIHARA, MacKENZIE, RACHAL, GRAY, and SHERRILL with the thickness of at least 0.25mm as taught by CHRISTY et al. as a well-known suitable thickness of heating blanket to cure composite material.

Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive. 
In regards to the argument on p. 7 of remark that the cited reference CHRISTY is not proven to be proper prior art since the office has not established that it’s provisional application 62/570,803, which was filed on Oct. 11, 2017 provides an enabling disclosure of the features for which CHRISTY is cited, the examiner asserts here that provisional application specification paragraphs 0021-0025 and 0072 disclose of as claimed limitation of thickness of heating element.
Also, in regards to the argument on p. 10-11 of remark that the reference KELLER fails to disclose the repair system that includes a flexible contact sheet including thermally stable silicone polymer but a release film comprising an FEP material and silicone rubber release layer on the pressing roller of FUJIHARA reference is not in the same field of endeavor (Xerox machine), the examiner asserts here that regardless of what field of FUJIHAR reference is, it clearly discloses that it is known in the art that the release material can be of FEP or silicone rubber which is used with heat and pressure.  Thus, it is a known alternative release material used with heat and pressure that one of ordinary skilled in the art would have used as one’s desired release material in the application of repair art.
Also, in regards to the argument on p. 11-12 of remark that the reference KELLER fails to disclose the rigid cover sheet since KELLER discloses the caul plate is “preferably” flexible rather than a rigid cover sheet thus, the reference MacKENZIE’s rigid caul plate conflict the KELLER’s explicit teaching that the caul plate is preferably flexible, the examiner asserts here that the reference KELLER does not exclude from not using rigid caul plate.  In other words, KELLER does not restrict from using rigid caul plate, thus, it is possible to use rigid caul plate which is known in the repair art of MacKENZIE and to hold the shape as taught by MacKENZIE.
Also, in regards to the argument on p. 11-12 of remark that the reference KELLER does not need to hold shape since the composite structure of KELLER is flat, not contoured as claimed, thus does have complementary contoured surface, the examiner asserts here that the contoured surface is immaterial and when one wants to provide the caul plate to the contoured surface of structure in need of repair, one would provide the caul plate having complementary contoured surface of the same to hold the shape as taught by MacKENZIE.
Also, in regards to the argument on p. 11-12 of remark that the reference KELLER’s caul plate is positioned on top of the release film, patch and adhesive but not directly on the FRP structure as claimed, the examiner asserts here that in apparatus claim (repair kit), it is immaterial where the release film is disposed on as long as the release film has capability of placing it on top of one’s desired surface (structure itself in this case).
Also, it regards to argument on p. 11 of remark that the reference KELLER’s release film includes a smooth outer surface rather than a textured surface, the examiner asserts here that the phrase wherein ‘a release film acts to prevent the adhesive from sticking to the caul plate and provides a smooth outer surface’ means that when having a release film, it provides smooth outer surface of the parent structure.  Also, one of ordinary skilled in the art would have employ the surface of the release film of KELLER with a textured surface as taught by RACHAL to provide flow path for venting volatile which may escape the mixture upon heating.
Further, it regards to argument on p. 12 of remark that the reference KELLER discloses chemical heating pack rather than electrical heating element as claimed, the examiner asserts here that it is known in the art that electrical heating element (electrical heating blanket as taught by GRAY) is used in composite repair art. In other words, use of chemical heating pack or electrical heating for the repair was in the public domain and known as useful to the artisan.  Thus, one of ordinary skilled in the art would select a suitable heating means with the knowledge of the particular benefits and disadvantages of the given means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
1/4/2020